Electronically Filed
                                                               Supreme Court
                                                               SCPW-XX-XXXXXXX
                                                               27-FEB-2020
                                                               02:01 PM


                              SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      SCOTT DANIELSON, Petitioner,
                                     vs.

 THE HONORABLE JOSEPH E. CARDOZA,1 Judge of the Circuit Court of
     the Second Circuit, State of Hawai#i, Respondent Judge,

                                     and

                      STATE OF HAWAI#I, Respondent.


                           ORIGINAL PROCEEDING
                            (S.P.P. 14-1-0002)

           ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of petitioner Scott Danielson’s

petition for writ of mandamus, filed on January 13, 2020, the

respondent judge’s response to the petition for writ of mandamus,

filed on February 12, 2020, the respective supporting documents,

and the record, it appears that the circuit court disposed of

petitioner’s HRPP Rule 40 petition for post-conviction relief

pursuant to its “Findings of Fact, Conclusions of Law, and

Order”, filed on January 15, 2020.         Petitioner’s request for


      1
         The Honorable Joseph E. Cardoza retired in June 2019. The Honorable
Kelsey T. Kawano was appointed to fill the vacancy created by Judge Cardoza’s
retirement.
mandamus relief from this court is therefore moot.       Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is dismissed as moot.

          DATED: Honolulu, Hawai#i, February 27, 2020.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2